  Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 1 of 38 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

NEVRO CORP.,                                          )
                                                      )
                       Plaintiff,                     )
                                                      )
       v.                                             )    C.A. No. __________________
                                                      )
BOSTON SCIENTIFIC CORP. and                           )    DEMAND FOR JURY TRIAL
BOSTON SCIENTIFIC                                     )
NEUROMODULATION CORP.,                                )
                                                      )
                       Defendants.                    )


                                          COMPLAINT

               Plaintiff Nevro Corp. (“Nevro”), by and through its undersigned counsel, seeks a

declaration and judgment that Defendants Boston Scientific Corporation and Boston Scientific

Neuromodulation Corporation (collectively, “BSC”) deliberately and willfully infringe U.S. Patent

Nos. 10,556,112 (“the ’112 patent”), 10,576,286 (“the ’286 patent”), 8,892,209 (“the ’209

patent”), 8,792,988 (“the ’988 patent”), and 9,333,357 (“the ’357 patent) (collectively, the

“Asserted Patents”), which are each owned and assigned to Nevro.

                                    NATURE OF THE ACTION

               1.      Chronic pain is a significant health problem that affects more Americans

than diabetes, heart disease, and cancer combined. Nevro’s pioneering spinal cord stimulation

technology dramatically improves the quality of life of individuals suffering from chronic pain.

Nevro brings this action to stop BSC’s deliberate infringement of patents that protect Nevro’s

technology.

               2.      Spinal cord stimulation (“SCS”) therapy attempts to relieve pain by

delivering short electrical pulses to the spinal cord through small electrodes that are implanted near

the spinal cord. While SCS technology has been on the market for decades, Nevro’s patented SCS
    Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 2 of 38 PageID #: 2




technology is significantly more effective than the traditional systems supplied by the rest of the

SCS industry.

                3.      Traditional SCS therapy delivers electrical pulse waveforms, with

frequencies on the order of 40 to 60 Hertz (Hz), to generate a sensation known as paresthesia.

Paresthesia is commonly experienced as a tingling, numbness, or pins-and-needles sensation. The

paresthesia is used to mask, or cover, the patient’s area of pain. In theory, the patient feels the

paresthesia and feels less pain.

                4.      For many years, it was conventional wisdom in the SCS industry that

creating paresthesia was essential for SCS therapy. For example, in a BSC sponsored study, one

of its own co-author scientists asserted that “[p]atient-perceived concordant paresthesia

overlapping the area of pain is essential for success of this therapy.”1

                5.      Nevro changed the SCS industry by introducing groundbreaking technology

that defied conventional wisdom. Nevro recognized that traditional, paresthesia-based SCS

therapy has significant failings that reduce its efficacy and limit its applicability. It is not effective

in a large portion of the population, and even when it works, the pain relief is limited. Paresthesia

also narrows the applicability of SCS therapy because patients often experience uncomfortable

stimulations or even jolting sensations during movement, which can impair sleep or preclude

driving a car while receiving therapy.

                6.      Nevro was founded to provide a solution to chronic pain without the

drawbacks of traditional paresthesia-based SCS therapy. After years of research and development




1
        Oakley et al., “A New Spinal Cord Stimulation System Effectively Relieves Chronic,
Intractable Pain: A Multicenter Prospective Clinical Study,” Neuromodulation, Vol. 10 No. 3
(2007) at 264.


                                                    2
  Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 3 of 38 PageID #: 3




work, Nevro brought to market an SCS therapy that differs dramatically from traditional SCS

therapy. Nevro’s SCS therapy uses unique programming of an implanted SCS system to provide

pain relief without generating paresthesia. Nevro developed, tested, and patented a variety of

technologies to provide paresthesia-free pain relief.

               7.      With its long history of providing paresthesia-based SCS therapy,

Defendant BSC and the rest of the SCS industry were highly skeptical that Nevro’s paresthesia-

free SCS therapy would provide clinically effective pain relief. But to the industry’s surprise,

Nevro’s paresthesia-free SCS therapy has been scientifically proven to provide significantly

superior pain relief to a significantly larger population of patients. And it does so without the

drawbacks of paresthesia-based SCS therapy.

               8.      Because Nevro’s approach was fundamentally different from others in the

market, the FDA put Nevro to a rigorous test. To obtain FDA approval, Nevro was required to

prove that its therapy is paresthesia-free and that its therapy was clinically effective even though

it is paresthesia-free. To obtain FDA approval, Nevro tested its 10,000 Hz paresthesia-free SCS

therapy – its commercially marketed HF10® therapy – against Defendant BSC’s paresthesia-based

SCS system, in an FDA-monitored randomized, controlled, trial. The trial showed that Nevro’s

paresthesia-free SCS therapy is not only clinically effective without paresthesia, but also is nearly

twice as effective as BSC’s paresthesia-based SCS therapy. As a result, when the FDA granted

approval for Nevro’s 10,000 Hz SCS therapy on May 8, 2015, it awarded Nevro’s SCS therapy a

rare “superiority” label—allowing Nevro to claim its SCS therapy is clinically superior to BSC’s

paresthesia-based SCS therapy.

               9.      Nevro’s SCS systems provide more effective pain relief to a greater

percentage of patients. Traditional, paresthesia-based SCS therapy has limited use. For example,




                                                 3
    Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 4 of 38 PageID #: 4




patients with predominant back pain are seldom seen as good candidates for traditional SCS

therapy because it is anatomically difficult to cover the back with paresthesia. In contrast, Nevro’s

SCS systems provide significant and sustained pain relief for both back and leg pain. Importantly,

Nevro’s SCS systems and therapy also provide patients with greater freedom of movement and

activity. Paresthesia-based SCS therapies can cause unexpected jolts or shocks when a patient

bends, twists, or changes posture, and must be turned off while driving or sleeping. Nevro’s

therapy does not have any such restrictions. Nevro’s unique—and demonstrably superior—SCS

technology has been the key to Nevro breaking into and obtaining significant market share in the

U.S. SCS market.

               10.     What started out as skepticism has turned into copying. Witnessing Nevro’s

superior results and rapid success, Defendant BSC has desperately tried to mimic every step of

Nevro’s innovations in SCS therapy. In 2012, BSC executives exchanged emails noting that their

employees perceived BSC’s “clinical research [as] short term focused . . . or essentially me-too

approaches (DBS), but not innovative in nature.”2 The BSC executives concluded “[t]hat is why

we will need to copy or acquire approaches developed by others (Nevro, Spinal Modulation,

Neurosigma, etc.). It is those places where innovation takes place . . . .”3

               11.     Shortly thereafter, BSC aggressively acted on its executives’ urgent call to

copy Nevro’s innovative technology. In March 2014, BSC initiated the ACCELERATE clinical

trial in the U.S. copying Nevro’s HF10® therapy and seeking FDA approval of paresthesia-free




2
       Nevro Corp. v. Boston Scientific Corp., C.A. No. 3:16-cv-06830, D.I. 202-8 (N.D. Cal.
Nov. 16, 2017) (“California Action”).
3
       Id.



                                                 4
    Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 5 of 38 PageID #: 5




therapy.4 In December 2014, BSC initiated the WHISPER clinical trial trying to mimic Nevro’s

paresthesia-free therapy at lower frequency ranges.5 BSC employees also stated that “[w]e should

. . . get as much information as possible on what Nevro’s use model and programming is so that

we can make something that addresses the need and not something that gets close to it only.”

               12.     BSC has continually and repeatedly copied Nevro’s products and patented

technology. Upon information and belief, BSC undertook a repeated and concentrated effort to

copy Nevro’s therapies as BSC tried developing competing devices and therapy options. Upon

information and belief, prior to Nevro’s success, BSC did not even consider developing

paresthesia-free therapy. Upon information and belief, when BSC embarked on developing

paresthesia-free SCS therapy, BSC copied Nevro’s technology.6 For instance, upon information

and belief, BSC began investigating a paresthesia-free therapy option at 1,200 Hz as a direct

response to Nevro’s paresthesia-free therapy so that BSC could try to compete with Nevro. Upon

information and belief, BSC engineers reviewed Nevro’s patents, products, website, conference

presentations, and other materials to aid in BSC’s product development.7 Upon information and

belief, BSC has worked with doctors and experts to study Nevro’s products so that BSC can copy

them. BSC even tried to invalidate one of Nevro’s patents (U.S. Patent No. 8,359,102) to clear

the way for its copying, but the U.S. Patent Office definitively rejected that attempt.




4
        California Action, D.I. 202-6 at 1; see also D.I. 158 at ¶ 8;
https://clinicaltrials.gov/ct2/show/NCT02093793.
5
       https://clinicaltrials.gov/ct2/show/NCT02314000
6
       See California Action, D.I. 202-8.
7
       See California Action, D.I. 202-6.



                                                  5
    Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 6 of 38 PageID #: 6




              13.     Years of litigation between BSC and Nevro has revealed a continual pattern

of BSC watching Nevro’s innovations and copying them to maintain and advance BSC’s

competitiveness in the SCS market.

              14.     To protect its patented technology, on November 28, 2016, Nevro filed a

patent infringement lawsuit against BSC in the Northern District of California alleging

infringement of certain claims of six Nevro patents directed to high-frequency, paresthesia-free

therapy. In response to that lawsuit, BSC pivoted and de-designed its Spectra WaveWriter System

so that it no longer was capable of delivering SCS therapy over 1,200 Hz. BSC also decelerated

its ACCELERATE trial, and canceled its plans to release products that could perform high-

frequency, paresthesia-free therapy. In December 2020, on the condition that BSC is scrapping its

current plans to launch a high frequency, paresthesia-free product that mimicked Nevro’s HF10®

therapy, Nevro reached an agreement with BSC to dismiss the California litigation.

              15.     Notwithstanding Nevro’s success in the California litigation, BSC has

continued to seek ways in which it could configure and market its products to copy Nevro’s

innovations. BSC knew that it needed to copy Nevro’s paresthesia-free therapy or it will lose its

competitiveness in the SCS market. In this regard BSC initiated clinical trials, called WHISPER,

PROCO, and HALO, providing stimulation at lower frequencies, for example 1,200 Hz, and has

started to program its devices to provide paresthesia-free therapy at those frequencies, again

copying Nevro.8

              16.     Just days after the dismissal of the California lawsuit, BSC announced that

the FDA had approved a new set of products, called “WaveWriter Alpha,” designed to copy




8
       North American Neuromodulation Society Investor Update (January 12, 2018) at 8.



                                               6
     Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 7 of 38 PageID #: 7




Nevro’s paresthesia-free technology at lower frequencies.9           These products include the

WaveWriter Alpha, the WaveWriter Alpha 16, the WaveWriter Alpha Prime, and the WaveWriter

Alpha Prime 16.      BSC has announced that the WaveWriter Alpha products can provide

paresthesia-free therapy using BSC’s FAST and Contour therapies.10 On information and belief,

the WaveWriter Alpha products also support BSC’s Whisper 3D and HR3D sub-perception

therapies. In January 2021, BSC announced “a limited market release” of its WaveWriter Alpha

SCS system, which BSC touted as being “designed to deliver profound paresthesia-free pain relief

in minutes.”11 As BSC was well aware, all of those newly launched products also infringe Nevro’s

patents.

               17.     BSC launched the Alpha products in January 2021 despite being acutely

aware that Nevro’s paresthesia-free technology is patent-protected. For instance, in the recently

dismissed California litigation, Nevro had asserted patents that included claims covering its

paresthesia-free technology regardless of frequency; namely U.S. Patent Nos. 8,792,988

and 9,333,357. Nevertheless, BSC recognized that its competitiveness in the SCS market will

significantly diminish unless it finds another way to copy Nevro’s paresthesia-free therapy. BSC

has therefore aggressively pursued commercialization of lower frequency, paresthesia-free SCS

products – through its new Alpha product line – in blatant violation of Nevro’s intellectual property




9
       https://www.prnewswire.com/news-releases/boston-scientific-launches-wavewriter-
alpha-spinal-cord-stimulator-systems-in-us-301208156.html
10
       https://www.bostonscientific.com/en-US/medical-specialties/pain-medicine/wavewriter-
alpha-scs.html
11
      https://news.bostonscientific.com/2021-01-14-Boston-Scientific-Launches-WaveWriter-
Alpha-TM-Spinal-Cord-Stimulator-Systems-In-U-S



                                                 7
  Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 8 of 38 PageID #: 8




rights, and despite knowing that Nevro also has patent claims directed to lower frequency,

paresthesia-free therapy.

               18.     Nevro will be irreparably harmed if Boston Scientific is permitted to

continue to manufacture, use, offer to sell, and sell infringing devices. Nevro will be forced to

compete against the very technology that it spent years researching, developing and bringing to

market. Nevro does not license its technology to anyone else. This differentiating technology,

developed in the face of the skepticism of BSC and the SCS industry, has been the key to Nevro’s

ability to break into a market that has been dominated for decades by three of the largest medical

device companies in the world (Medtronic, St. Jude, and BSC). Nevro’s marketing strategy has

been built around educating physicians, health care providers and consumers about the enhanced

performance of its paresthesia-free SCS therapy, in comparison with traditional paresthesia-based

SCS therapy. If BSC is permitted to continue to sell infringing paresthesia-free device, Nevro will

lose its key distinguishing feature, and other companies will feel free to launch their own

competing, infringing devices.

                                         THE PARTIES

               19.     Plaintiff Nevro is a Delaware corporation with its principal place of business

at 1800 Bridge Parkway, Redwood City, CA 94065.

               20.     Defendant Boston Scientific Corporation is a Delaware corporation with its

principal place of business at 300 Boston Scientific Way, Marlborough, MA 01752, and defendant

Boston Scientific Neuromodulation Corporation is a Delaware corporation with its principal place

of business at 25155 Rye Canyon Loop, Valencia, California 91355. On information and belief,

Boston Scientific Neuromodulation Corporation operates as a wholly-owned subsidiary of Boston

Scientific Corporation, acts at Boston Scientific Corporation’s direction and control and for Boston

Scientific Corporation’s direct benefit, and is controlled by Boston Scientific Corporation.


                                                 8
  Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 9 of 38 PageID #: 9




                                  JURISDICTION AND VENUE

                21.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331

and 1338(a).

                22.     This Court has personal jurisdiction over BSC because it is a Delaware

corporation. Upon information and belief, BSC is a resident of this judicial district, has systematic

and continuous contacts in this judicial district, regularly transacts business within this district, and

regularly avails itself of the benefits of this district. Upon information and belief, BSC also sells

the accused infringing products and derives substantial revenues from sales in this district.

                23.     Venue is proper in this District under 28 U.S.C. §§ 1391(b) and 1400(b) in

that BSC is subject to personal jurisdiction in this District.

                                   FIRST CAUSE OF ACTION
                           (Infringement of U.S. Patent No. 10,556,112)

                24.     Nevro incorporates paragraphs 1-23 as though fully set forth herein.

                25.     Nevro is the owner of all rights, title, and interest in and to the ’112 patent.

The ’112 patent issued on February 11, 2020, and is titled “Spinal Cord Modulation for Inhibiting

Pain via Short Pulse Width Waveforms, and Associated Systems and Methods.” A copy of the

’112 patent is attached as Exhibit 1.

                26.     The innovations of the ’112 patent significantly improve existing SCS

technology. The ’112 patent explains, for example, how “short pulse width characteristics of the

signal, alone or in combination with other signal parameters (e.g., frequency and/or amplitude) can

produce pain relief without using the generation of paresthesia to mask the patient’s sensation of

pain.”   2:22-63.     The ’112 patent further explains how to “provide simplified spinal cord

modulation systems and components, and simplified procedures for the practitioner and/or the

patient.” Id. Similarly, the patent explains that “an expected benefit of short pulse width



                                                   9
 Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 10 of 38 PageID #: 10




waveforms (e.g., having pulse widths within the ranges described above) is that when applied at

the appropriate amplitude, to the appropriate neural population, such pulses can effectively reduce

or eliminate patient pain without the signal producing, creating, or generating paresthesia. In

addition to providing pain relief without paresthesia, such waveforms can produce pain relief with

less power than is required for waveforms having longer pulse widths, depending upon the values

selected for other signal delivery parameters.” 9:26-10:34.

               27.      Accordingly, the claims of the ’112 patent provide a significant

advancement over the prior art. For example, the prior art neither teaches nor suggests the claimed

methods and apparatus for reducing or eliminating pain. These advancements were neither well-

known, routine, nor conventional. On information and belief, a person of ordinary skill in the art

would have viewed the invention of the ’112 patent as a patentable advancement over the prior art.

               28.      The claims of the ’112 patent cover an inventive spinal cord stimulation

system for reducing or eliminating pain in a patient and associated systems and methods. BSC has

infringed and continues to infringe one or more claims of the ’112 patent, literally or under the

doctrine of equivalents, including, without limitation, claim 1 in violation of 35 U.S.C. § 271(a)

by manufacturing, using, selling and/or offering to sell in the United States certain SCS systems.

               29.      For example, claim 1 of the ’112 patent recites:

                     a) A spinal cord stimulation system for reducing or eliminating pain in a
                        patient, the system comprising:

                     b) an implantable signal generator that, in operation, generates a non-
                        paresthesia-producing therapy signal, wherein at least a portion of the
                        therapy signal is at a frequency of from 500 Hz to 1,200 Hz, with a pulse
                        width in a pulse width range from 10 microseconds to 50 microseconds, and
                        a current amplitude in a current amplitude range from 0.5 mA to 7 mA; and

                     c) a signal delivery device electrically coupled to the implantable signal
                        generator to deliver the therapy signal to the dorsal column of the patient's
                        spinal cord.



                                                  10
 Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 11 of 38 PageID #: 11




               30.     To the extent the preamble of claim 1 is considered a limitation, at least the

BSC Precision Novi, Precision Spectra, Precision Montage, Spectra WaveWriter, WaveWriter

Alpha, Alpha 16, Alpha Prime, and Alpha Prime 16 SCS systems comprise a spinal cord

stimulation system for reducing or eliminating pain in a patient. Additional information is set forth

in Exhibit 2 at claim 1(a).

               31.     At least the BSC Precision Novi, Precision Spectra, Precision Montage,

Spectra WaveWriter, WaveWriter Alpha, Alpha 16, Alpha Prime, and Alpha Prime 16 SCS

systems comprise a an implantable signal generator that, in operation, generates a non-paresthesia-

producing therapy signal, wherein at least a portion of the therapy signal is at a frequency of from

500 Hz to 1,200 Hz, with a pulse width in a pulse width range from 10 microseconds to 50

microseconds, and a current amplitude in a current amplitude range from 0.5 mA to 7 mA.

Additional information is set forth in Exhibit 2 at claim 1(b).

               32.     At least the BSC Precision Novi, Precision Spectra, Precision Montage,

Spectra WaveWriter, WaveWriter Alpha, Alpha 16, Alpha Prime, and Alpha Prime 16 SCS

systems comprise a signal delivery device electrically coupled to the implantable signal generator

to deliver the therapy signal to the dorsal column of the patient's spinal cord. Additional

information is set forth in Exhibit 2 at claim 1(c).

               33.     On information and belief, BSC knows of or has been willfully blind to the

existence of the ’112 patent. To protect its patented technology, on November 28, 2016, Nevro

filed a patent infringement lawsuit against BSC in the Northern District of California alleging

infringement of six patents directed to paresthesia-free therapy. Nevro also asserted a claim of

patent infringement against BSC in Delaware on December 9, 2019, based on another patent

directed to paresthesia-free therapy (U.S. Patent No. 10,149,978), which is in the same family as




                                                  11
 Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 12 of 38 PageID #: 12




the ’112 patent. In those cases, Nevro provided BSC with detailed contentions explaining how

BSC’s SCS products infringe claims directed to paresthesia-free therapy. Accordingly, BSC has

not only known or been willfully blind to the ’112 patent, but BSC has also known that its SCS

products infringe the ’112 patent.

               34.     In past legal filings, BSC also alleged that “it is standard practice in the SCS

industry to monitor competitors’ patent portfolios,” and that “[i]t is standard practice to conduct

competitive intelligence when sued and to conduct a presuit investigation prior to initiating a

lawsuit.” Accordingly, on information and belief, BSC must itself monitor Nevro’s patent

portfolio, whereby BSC obtained actual and constructive knowledge of the Asserted Patents. On

information and belief, BSC investigated Nevro’s patent portfolio prior to copying Nevro’s

paresthesia-free innovations, whereby BSC obtained actual and constructive knowledge of the

’112 patent.

               35.     Furthermore,    BSC     has    repeatedly    referenced    Nevro’s     website,

www.nevro.com, in legal filings. On its website, Nevro identifies by patent number, issue date

and title those patents, including the ’112 patent, that may protect the Senza® system, either alone

or in combination with its accessories, kits and procedures. Nevro’s regular practice is to publish

those relevant patents on its website. As a result, BSC has known or has been willfully blind to

the existence of the ’112 patent.

               36.     On information and belief, BSC has intentionally instructed, and will

intentionally instruct, others, including doctors and health care providers, to use its SCS systems

in a manner that infringes the ’112 patent, literally or under the doctrine of equivalents. As is

common in the SCS industry, BSC’s clinical engineers and/or sales representatives are normally

present in the operating room and will program the SCS device for the operation, including by




                                                 12
 Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 13 of 38 PageID #: 13




setting the parameters for the frequency, amplitude and pulse width of the electronic signal to be

delivered by the device. BSC knows or has been willfully blind to the fact that such actions are

inducing, and will induce, infringement. The foregoing actions by BSC constitute, and will

constitute, induced infringement of one or more claims of the ’112 patent in violation of 35 U.S.C.

§ 271(b).

               37.     On information and belief, BSC has contributed to infringement by others

of one or more claims of the ’112 patent by offering to sell or selling in the United States and/or

importing into the United States its infringing SCS systems and/or components of its infringing

SCS systems. As described above, these SCS systems and/or components are components of a

patented machine, manufacture, combination or composition and constitute a material part of the

inventions claimed in the ’112 patent. Also as described above, BSC knows or has been willfully

blind to the fact that these infringing SCS systems and/or components are especially made or

especially adapted for use in an infringement of the ’112 patent and are not staple articles or

commodities of commerce suitable for substantial noninfringing use. As is common in the SCS

industry, BSC has offered to sell, sold, and/or imported its infringing SCS systems and components

to doctors, hospitals and other health care providers. These doctors, hospitals and other health care

providers then make, use, sell, or offer to sell systems that utilize these infringing SCS systems

and/or components. For example, BSC has represented that “[t]he Spectra WaveWriter system

supports any combination of 8 contact percutaneous, 16 contact percutaneous, and 16 contact

surgical leads totaling up to 32 active contacts.”12 On information and belief, the infringing SCS




12
      https://www.bostonscientific.com/content/dam/Manuals/us/current-rev-en/91157700-
03_Rev_A_Spectra%20WaveWriter%E2%84%A2_System_Implantable_Pulse_Generator_DFU
_en-US_s.pdf.


                                                 13
 Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 14 of 38 PageID #: 14




systems are capable of incorporating other manufacturers’ leads.13 The foregoing actions by BSC

constitute, and will constitute, contributory infringement of one or more claims of the ’112 patent

in violation of 35 U.S.C. § 271(c).

               38.     BSC’s infringement is without the consent or other authority of Nevro. BSC

is not licensed under the ’112 patent.

               39.     BSC’s actions are willful and deliberate, and render this an exceptional case

under 35 U.S.C. § 285.

               40.     Nevro has been damaged by BSC’s acts in an amount as yet unknown.

Nevro has no adequate legal remedy. Unless enjoined by this Court, BSC’s continued acts of

infringement will cause Nevro substantial and irreparable harm. Under 35 U.S.C. § 283, Nevro is

entitled to an injunction barring BSC from further infringement of the ’112 patent.

                                 SECOND CAUSE OF ACTION
                          (Infringement of U.S. Patent No. 10,576,286)

               41.     Nevro incorporates paragraphs 1-40 as though fully set forth herein.

               42.     Nevro is the owner of all rights, title, and interest in and to the ’286 patent.

The ’286 patent issued on March 3, 2020, and is titled “Spinal Cord Modulation for Inhibiting Pain

via Short Pulse Width Waveforms, and Associated Systems and Methods.” A copy of the ’286

patent is attached as Exhibit 3.

               43.     The innovations of the ’286 patent significantly improve existing SCS

technology. The ’286 patent explains, for example, how “the short pulse width characteristics of



13
        https://www.bostonscientific.com/content/dam/Manuals/us/current-rev-en/90893429-
09RevA_Precision_M8_Adapter_DFU_en-US_S.pdf at 3 (“The PrecisionTM M8 Adapter is a 1 x
8 in-line connector that is designed to connect specific Medtronic® leads to the Boston Scientific
SCS implantable pulse generators, OR Cables, leads and lead extensions, as part of a spinal cord
stimulation procedure.”).



                                                 14
 Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 15 of 38 PageID #: 15




the signal, alone or in combination with other signal parameters (e.g., frequency and/or amplitude)

can produce pain relief without using the generation of paresthesia to mask the patient's sensation

of pain.” 2:23-63. The ’286 patent also explains how to “provide simplified spinal cord

modulation systems and components, and simplified procedures for the practitioner and/or the

patient.” Id. Similarly, the ’286 patent explains that “an expected benefit of short pulse width

waveforms (e.g., having pulse widths within the ranges described above) is that when applied at

the appropriate amplitude, to the appropriate neural population, such pulses can effectively reduce

or eliminate patient pain without the signal producing, creating, or generating paresthesia. In

addition to providing pain relief without paresthesia, such waveforms can produce pain relief with

less power than is required for waveforms having longer pulse widths.” 9:21-10:29.

               44.      Accordingly, the claims of the ’286 patent provide a significant

advancement over the prior art. For example, the prior art neither teaches nor suggests the claimed

methods and apparatus for reducing or eliminating pain. These advancements were neither well-

known, routine, nor conventional. On information and belief, a person of ordinary skill in the art

would have viewed the invention of the ’286 patent as a patentable advancement over the prior art.

               45.      The claims of the ’286 patent cover an inventive spinal cord modulation and

associated systems and methods for inhibiting pain via waveforms with short pulse widths and

associated systems and methods. BSC has infringed and continues to infringe one or more claims

of the ’286 patent, literally or under the doctrine of equivalents, including, without limitation,

claim 1 in violation of 35 U.S.C. § 271(a) by manufacturing, using, selling and/or offering to sell

in the United States certain SCS systems.

               46.      For example, claim 1 of the ’286 patent recites:

                     a) A method for reducing or eliminating pain in a patient, without causing
                        paresthesia in the patient, the method comprising:



                                                 15
 Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 16 of 38 PageID #: 16




                      b) programming a computer-readable medium of an implanted signal
                         generator to:

                      c) generate a non-paresthesia-producing therapy signal, wherein at least a
                         portion of the therapy signal is at a frequency of from 500 Hz to 1.2 kHz,
                         with a pulse width in a pulse width range from 10 microseconds to 50
                         microseconds, and a current amplitude in a current amplitude range from
                         0.5 mA to 20 mA; and

                      d) transmit the therapy signal to the dorsal column of the patient's spinal cord
                         via a signal delivery device implanted in the patient's epidural space and
                         electrically coupled to the implanted signal generator.

                47.      To the extent the preamble of claim 1 is considered a limitation, at least the

BSC Precision Novi, Precision Spectra, Precision Montage, Spectra WaveWriter, WaveWriter

Alpha, Alpha 16, Alpha Prime, and Alpha Prime 16 SCS systems comprise a method for reducing

or eliminating pain in a patient, without causing paresthesia in the patient. Additional information

is set forth in Exhibit 4 at claim 1(a).

                48.      At least the BSC Precision Novi, Precision Spectra, Precision Montage,

Spectra WaveWriter, WaveWriter Alpha, Alpha 16, Alpha Prime, and Alpha Prime 16 SCS

systems comprise a programming a computer-readable medium of an implanted signal generator.

Additional information is set forth in Exhibit 4 at claim 1(b).

                49.      At least the BSC Precision Novi, Precision Spectra, Precision Montage,

Spectra WaveWriter, WaveWriter Alpha, Alpha 16, Alpha Prime, and Alpha Prime 16 SCS

systems generate a non-paresthesia-producing therapy signal, wherein at least a portion of the

therapy signal is at a frequency of from 500 Hz to 1.2 kHz, with a pulse width in a pulse width

range from 10 microseconds to 50 microseconds, and a current amplitude in a current amplitude

range from 0.5 mA to 20 mA. Additional information is set forth in Exhibit 4 at claim 1(c).

                50.      At least the BSC Precision Novi, Precision Spectra, Precision Montage,

Spectra WaveWriter, WaveWriter Alpha, Alpha 16, Alpha Prime, and Alpha Prime 16 SCS



                                                   16
 Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 17 of 38 PageID #: 17




systems transmit the therapy signal to the dorsal column of the patient’s spinal cord via a signal

delivery device implanted in the patient's epidural space and electrically coupled to the implanted

signal generator. Additional information is set forth in Exhibit 4 at claim 1(d).

               51.     On information and belief, BSC knows of or has been willfully blind to the

existence of the ’286 patent. To protect its patented technology, on November 28, 2016, Nevro

filed a patent infringement lawsuit against BSC in the Northern District of California alleging

infringement of six patents directed to paresthesia-free therapy. Nevro also asserted a claim of

patent infringement against BSC in Delaware on December 9, 2019, based on another patent

directed to paresthesia-free therapy (U.S. Patent No. 10,149,978), which is in the same family as

the ’286 patent. In those cases, Nevro provided BSC with detailed contentions explaining how

BSC’s SCS products infringe claims directed to paresthesia-free therapy. Accordingly, BSC has

not only known or been willfully blind to the ’286 patent, but BSC has also known that its SCS

products infringe the ’286 patent.

               52.     In past legal filings, BSC also alleged that “it is standard practice in the SCS

industry to monitor competitors’ patent portfolios,” and that “[i]t is standard practice to conduct

competitive intelligence when sued and to conduct a presuit investigation prior to initiating a

lawsuit.” Accordingly, on information and belief, BSC must itself monitor Nevro’s patent

portfolio, whereby BSC obtained actual and constructive knowledge of the Asserted Patents. On

information and belief, BSC investigated Nevro’s patent portfolio prior to copying Nevro’s

paresthesia-free innovations, whereby BSC obtained actual and constructive knowledge of the

’286 patent.

               53.     Furthermore,    BSC     has    repeatedly    referenced    Nevro’s     website,

www.nevro.com, in legal filings. On its website, Nevro identifies by patent number, issue date




                                                 17
 Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 18 of 38 PageID #: 18




and title those patents, including the ’286 patent, that may protect the Senza® system, either alone

or in combination with its accessories, kits and procedures. Nevro’s regular practice is to publish

those relevant patents on its website. As a result, BSC has known or has been willfully blind to

the existence of the ’286 patent.

               54.     On information and belief, BSC has intentionally instructed, and will

intentionally instruct, others, including doctors and health care providers, to use its SCS systems

in a manner that infringes the ’286 patent, literally or under the doctrine of equivalents. As is

common in the SCS industry, BSC’s clinical engineers and/or sales representatives are normally

present in the operating room and will program the SCS device for the operation, including by

setting the parameters for the frequency, amplitude and pulse width of the electronic signal to be

delivered by the device. BSC knows or has been willfully blind to the fact that such actions are

inducing, and will induce, infringement. The foregoing actions by BSC constitute, and will

constitute, induced infringement of one or more claims of the ’286 patent in violation of 35 U.S.C.

§ 271(b).

               55.     On information and belief, BSC has contributed to infringement by others

of one or more claims of the ’286 patent by offering to sell or selling in the United States and/or

importing into the United States its infringing SCS systems and/or components of its infringing

SCS systems. As described above, these SCS systems and/or components are components of a

patented machine, manufacture, combination or composition and constitute a material part of the

inventions claimed in the ’286 patent. Also as described above, BSC knows or has been willfully

blind to the fact that these infringing SCS systems and/or components are especially made or

especially adapted for use in an infringement of the ’286 patent and are not staple articles or

commodities of commerce suitable for substantial noninfringing use. As is common in the SCS




                                                18
 Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 19 of 38 PageID #: 19




industry, BSC has offered to sell, sold, and/or imported its infringing SCS systems and components

to doctors, hospitals and other health care providers. These doctors, hospitals and other health care

providers then make, use, sell, or offer to sell systems that utilize these infringing SCS systems

and/or components. For example, BSC has represented that “[t]he Spectra WaveWriter system

supports any combination of 8 contact percutaneous, 16 contact percutaneous, and 16 contact

surgical leads totaling up to 32 active contacts.”14 On information and belief, the infringing SCS

systems are capable of incorporating other manufacturers’ leads.15 The foregoing actions by BSC

constitute, and will constitute, contributory infringement of one or more claims of the ’286 patent

in violation of 35 U.S.C. § 271(c).

               56.     BSC’s infringement is without the consent or other authority of Nevro. BSC

is not licensed under the ’286 patent.

               57.     BSC’s actions are willful and deliberate, and render this an exceptional case

under 35 U.S.C. § 285.

               58.     Nevro has been damaged by BSC’s acts in an amount as yet unknown.

Nevro has no adequate legal remedy. Unless enjoined by this Court, BSC’s continued acts of

infringement will cause Nevro substantial and irreparable harm. Under 35 U.S.C. § 283, Nevro is

entitled to an injunction barring BSC from further infringement of the ’286 patent.




14
      https://www.bostonscientific.com/content/dam/Manuals/us/current-rev-en/91157700-
03_Rev_A_Spectra%20WaveWriter%E2%84%A2_System_Implantable_Pulse_Generator_DFU
_en-US_s.pdf.
15
        https://www.bostonscientific.com/content/dam/Manuals/us/current-rev-en/90893429-
09RevA_Precision_M8_Adapter_DFU_en-US_S.pdf at 3 (“The PrecisionTM M8 Adapter is a 1 x
8 in-line connector that is designed to connect specific Medtronic® leads to the Boston Scientific
SCS implantable pulse generators, OR Cables, leads and lead extensions, as part of a spinal cord
stimulation procedure.”).



                                                 19
 Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 20 of 38 PageID #: 20




                                 THIRD CAUSE OF ACTION
                          (Infringement of U.S. Patent No. 8,892,209)

               59.     Nevro incorporates paragraphs 1-58 as though fully set forth herein.

               60.     Nevro is the owner of all rights, title, and interest in and to the ’209 patent.

The ’209 patent issued on November 18, 2014, and is titled “Selective high Frequency Spinal Cord

Modulation for Inhibiting Pain with Reduced Side Effects, and Associated Systems and Methods.”

A copy of the ’209 patent is attached as Exhibit 5.

               61.     The innovations of the ’209 patent significantly improve existing SCS

technology. The ’209 patent explains, for example, how to reduce or eliminate pain “with reduced

or eliminated side effects. Such side effects can include unwanted motor stimulation or blocking,

and/or interference with sensory functions other than the targeted pain.” 2:52-3:12. The ’209

patent also describes “simplified spinal cord modulation systems and components, and simplified

procedures for the practitioner and/or the patient.” Id. Similarly, the ’209 patent explains how to

provide “a significant pain reduction that is largely independent of the patient’s movement and

position. In particular, the patient can assume a variety of positions and/or undertake a variety of

movements associated with activities of daily living and/or other activities, without the need to

adjust the parameters in accordance with which the therapy is applied to the patient (e.g., the signal

amplitude). This result can greatly simplify the patient’s life and reduce the effort required by the

patient to experience pain relief while engaging in a variety of activities. This result can also

provide an improved lifestyle for patients who experience pain during sleep.” 15:43-19:4. In

addition, the innovations of the ’209 patent enable a “gradual change” in therapy level that “is

unlike typical changes associated with conventional SCS therapies.” Id. This allows “the patient

to more freely change signal delivery parameters and/or posture when desired, without fear of

creating an immediately painful effect.” Id. The innovations of the ’209 patent further enable



                                                 20
 Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 21 of 38 PageID #: 21




“greater patient range of motion without triggering undesirable side effects,” by providing a

“relatively broad” amplitude “‘window’ between the onset of effective therapy and the onset of

pain or discomfort,” in comparison to conventional therapy. Id.

               62.      Accordingly, the claims of the ’209 patent provide a significant

advancement over the prior art. For example, the prior art neither teaches nor suggests the claimed

methods and apparatus for reducing or eliminating pain. These advancements were neither well-

known, routine, nor conventional. On information and belief, a person of ordinary skill in the art

would have viewed the invention of the ’209 patent as a patentable advancement over the prior art.

               63.      The claims of the ’209 patent cover inventive spinal cord modulation and

associated systems and methods for inhibiting pain and associated systems and methods. BSC has

infringed and continues to infringe one or more claims of the ’209 patent, literally or under the

doctrine of equivalents, including, without limitation, claim 1 in violation of 35 U.S.C. § 271(a)

by manufacturing, using, selling and/or offering to sell in the United States certain SCS systems.

               64.      For example, claim 1 of the ’209 patent recites:

                     a) A spinal cord modulation system for reducing or eliminating pain in a
                        patient, the system comprising:

                     b) a pulse generator configured to generate a non-paresthesia-producing
                        therapy signal, wherein the therapy signal includes a plurality, of sequential
                        bi-phasic pulses with pulse widths between 10 microseconds to 333
                        microseconds; and

                     c) an implantable signal delivery device electrically coupled to the pulse
                        generator and configured to deliver the therapy signal to the patient's spinal
                        cord.

               65.      To the extent the preamble of claim 1 is considered a limitation, at least the

BSC Precision Novi, Precision Spectra, Precision Montage, Spectra WaveWriter, WaveWriter

Alpha, Alpha 16, Alpha Prime, and Alpha Prime 16 SCS systems comprise a spinal cord




                                                  21
 Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 22 of 38 PageID #: 22




modulation system for reducing or eliminating pain in a patient. Additional information is set

forth in Exhibit 6 at claim 1(a).

                66.     At least the BSC Precision Novi, Precision Spectra, Precision Montage,

Spectra WaveWriter, WaveWriter Alpha, Alpha 16, Alpha Prime, and Alpha Prime 16 SCS

systems comprise a pulse generator configured to generate a non-paresthesia-producing therapy

signal, wherein the therapy signal includes a plurality, of sequential bi-phasic pulses with pulse

widths between 10 microseconds to 333 microseconds. Additional information is set forth in

Exhibit 6 at claim 1(b).

                67.     At least the BSC Precision Novi, Precision Spectra, Precision Montage,

Spectra WaveWriter, WaveWriter Alpha, Alpha 16, Alpha Prime, and Alpha Prime 16 SCS

systems comprise an implantable signal delivery device electrically coupled to the pulse generator

and configured to deliver the therapy signal to the patient's spinal cord. Additional information is

set forth in Exhibit 6 at claim 1(c).

                68.     On information and belief, BSC knows of or has been willfully blind to the

existence of the ’209 patent. To protect its patented technology, on November 28, 2016, Nevro

filed a patent infringement lawsuit against BSC in the Northern District of California alleging

infringement of six patents directed to paresthesia-free therapy, some of which are in the same

family as the ’209 patent. Nevro also asserted a claim of patent infringement against BSC in

Delaware on December 9, 2019, based on another patent directed to paresthesia-free therapy

(U.S. Patent No. 10,149,978). In those cases, Nevro provided BSC with detailed contentions

explaining how BSC’s SCS products infringe claims directed to paresthesia-free therapy.

Accordingly, BSC has not only known or been willfully blind to the ’209 patent, but BSC has also

known that its SCS products infringe the ’209 patent.




                                                22
 Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 23 of 38 PageID #: 23




               69.     In past legal filings, BSC also alleged that “it is standard practice in the SCS

industry to monitor competitors’ patent portfolios” and that “[i]t is standard practice to conduct

competitive intelligence when sued and to conduct a presuit investigation prior to initiating a

lawsuit.” Accordingly, on information and belief, BSC must itself monitor Nevro’s patent

portfolio, whereby BSC obtained actual and constructive knowledge of the Asserted Patents. On

information and belief, BSC investigated Nevro’s patent portfolio prior to copying Nevro’s

paresthesia-free innovations, whereby BSC obtained actual and constructive knowledge of the

’209 patent.

               70.     Furthermore,    BSC     has    repeatedly    referenced    Nevro’s     website,

www.nevro.com, in legal filings. On its website, Nevro identifies by patent number, issue date

and title those patents, including the ’209 patent, that may protect the Senza® system, either alone

or in combination with its accessories, kits and procedures. Nevro’s regular practice is to publish

those relevant patents on its website. As a result, BSC has known or has been willfully blind to

the existence of the ’209 patent.

               71.     On information and belief, BSC has intentionally instructed, and will

intentionally instruct, others, including doctors and health care providers, to use its SCS systems

in a manner that infringes the ’209 patent, literally or under the doctrine of equivalents. As is

common in the SCS industry, BSC’s clinical engineers and/or sales representatives are normally

present in the operating room and will program the SCS device for the operation, including by

setting the parameters for the frequency, amplitude and pulse width of the electronic signal to be

delivered by the device. BSC knows or has been willfully blind to the fact that such actions are

inducing, and will induce, infringement. The foregoing actions by BSC constitute, and will




                                                 23
 Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 24 of 38 PageID #: 24




constitute, induced infringement of one or more claims of the ’209 patent in violation of 35 U.S.C.

§ 271(b).

               72.     On information and belief, BSC has contributed to infringement by others

of one or more claims of the ’209 patent by offering to sell or selling in the United States and/or

importing into the United States its infringing SCS systems and/or components of its infringing

SCS systems. As described above, these SCS systems and/or components are components of a

patented machine, manufacture, combination or composition and constitute a material part of the

inventions claimed in the ’209 patent. Also as described above, BSC knows or has been willfully

blind to the fact that these infringing SCS systems and/or components are especially made or

especially adapted for use in an infringement of the ’209 patent and are not staple articles or

commodities of commerce suitable for substantial noninfringing use. As is common in the SCS

industry, BSC has offered to sell, sold, and/or imported its infringing SCS systems and components

to doctors, hospitals and other health care providers. These doctors, hospitals and other health care

providers then make, use, sell, or offer to sell systems that utilize these infringing SCS systems

and/or components. For example, BSC has represented that “[t]he Spectra WaveWriter system

supports any combination of 8 contact percutaneous, 16 contact percutaneous, and 16 contact

surgical leads totaling up to 32 active contacts.”16 On information and belief, the infringing SCS

systems are capable of incorporating other manufacturers’ leads.17 The foregoing actions by BSC


16
      https://www.bostonscientific.com/content/dam/Manuals/us/current-rev-en/91157700-
03_Rev_A_Spectra%20WaveWriter%E2%84%A2_System_Implantable_Pulse_Generator_DFU
_en-US_s.pdf.
17
        https://www.bostonscientific.com/content/dam/Manuals/us/current-rev-en/90893429-
09RevA_Precision_M8_Adapter_DFU_en-US_S.pdf at 3 (“The PrecisionTM M8 Adapter is a 1 x
8 in-line connector that is designed to connect specific Medtronic® leads to the Boston Scientific
SCS implantable pulse generators, OR Cables, leads and lead extensions, as part of a spinal cord
stimulation procedure.”).



                                                 24
 Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 25 of 38 PageID #: 25




constitute, and will constitute, contributory infringement of one or more claims of the ’209 patent

in violation of 35 U.S.C. § 271(c).

               73.     BSC’s infringement is without the consent or other authority of Nevro.

BSC is not licensed under the ’209 patent.

               74.     BSC’s actions are willful and deliberate, and render this an exceptional case

under 35 U.S.C. § 285.

               75.     Nevro has been damaged by BSC’s acts in an amount as yet unknown.

Nevro has no adequate legal remedy. Unless enjoined by this Court, BSC’s continued acts of

infringement will cause Nevro substantial and irreparable harm. Under 35 U.S.C. § 283, Nevro is

entitled to an injunction barring BSC from further infringement of the ’209 patent.

                                FOURTH CAUSE OF ACTION
                          (Infringement of U.S. Patent No. 8,792,988)

               76.     Nevro incorporates paragraphs 1-75 as though fully set forth herein.

               77.     Nevro is the owner of all rights, title, and interest in and to the ’988 patent.

The ’988 patent issued on July 29, 2014, and is titled “Selective High Frequency Spinal Cord

Modulation for Inhibiting Pain with Reduced Side Effects, and Associated Systems and Methods.”

A copy of the ’988 patent is attached as Exhibit 7.

               78.     The innovations of the ’988 patent significantly improve existing SCS

technology. The ’988 patent explains, for example, how to “reduce[] pain by 42% when compared

with standard SCS therapy,” without paresthesia. 7:44-45. The ’988 patent further explains how

to inhibit pain “with reduced or eliminated side effects. Such side effects can include unwanted

motor stimulation or blocking, and/or interference with sensory functions other than the targeted

pain.”   2:53-62.    The ’988 patent further explains how to “provide simplified spinal cord

modulation systems and components, and simplified procedures for the practitioner and/or the



                                                 25
 Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 26 of 38 PageID #: 26




patient.” Id. The simplified procedures can include eliminating the conventional “trial and error

process (or parts of this process) for identifying a suitable lead location and associated signal

delivery parameters during the lead implant procedure,” and also significantly simplifying “the

process of selecting signal delivery parameters and administering the signals on a long-term basis.”

5:52-60. The innovations of the ’988 patent also enable patients to significantly improve their

daily activities, “ranging from 30% for eating to 80%-90% for standing, walking and climbing

stairs,” compared to “only about 10%-20%” improvement using conventional SCS therapy. 8:30-

49. This “greatly simplif[ies] the patient’s life and reduce the effort required by the patient to

experience pain relief while engaging in a variety of activities.” 16:4-9. Patients also experienced

less muscle spasms, cramps, and muscle pain, compared to standard SCS therapy. 9:21-29. The

innovations of the ’988 patent further provide “amplitude ‘window’ between the onset of effective

therapy and the onset of pain or discomfort is relatively broad, and in particular, broader than it is

for standard SCS treatment,” and also “allow the practitioner to provide modulation over a broader

range of amplitudes” compared to conventional technology. 16:50-54, 17:24-27. Furthermore,

using the ’988 patent’s innovations, “the practitioner need not implant the lead with the same level

of precision as is typically required for standard SCS lead placement,” and may significantly

reduce the “need for conducting a mapping procedure at the time the lead is implanted.” 17:50-

53. The ’988 patent provides such benefits, while at the same time allowing easier design and

manufacture, due to its superior technology. 23:45-49.

               79.     Accordingly, the claims of the ’988 patent provide a significant

advancement over the prior art. For example, the prior art neither teaches nor suggests the claimed

methods and apparatus for reducing or eliminating pain. These advancements were neither well-




                                                 26
 Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 27 of 38 PageID #: 27




known, routine, nor conventional. On information and belief, a person of ordinary skill in the art

would have viewed the invention of the ’988 patent as a patentable advancement over the prior art.

               80.      The claims of the ’988 patent cover inventive spinal cord modulation for

inhibiting pain with reduced side effects and associated systems and methods. BSC has infringed

and continues to infringe one or more claims of the ’988 patent, literally or under the doctrine of

equivalents, including, without limitation, claim 1 in violation of 35 U.S.C. § 271(a) by

manufacturing, using, selling and/or offering to sell in the United States certain SCS systems.

               81.      For example, claim 1 of the ’988 patent recites:

                     a) A method for programming a signal generator to deliver a therapy signal to
                        a patient’s spinal cord via at least one implantable signal delivery device,
                        wherein the implantable signal delivery device is positioned to deliver the
                        therapy signal to the patient's spinal cord at a vertebral level between T9
                        and T12, inclusively, the method comprising:

                     b) configuring the signal generator to generate a therapy signal, wherein the
                        therapy signal is a plurality of bi-phasic pulses having a pulse width
                        between 25 microseconds and 166 microseconds; and

                     c) programming the signal generator to deliver the therapy signal at a
                        frequency and amplitude that at least partially reduces the patient’s
                        sensation of pain without generating paresthesia.

               82.      To the extent the preamble of claim 1 is considered a limitation, at least the

BSC WaveWriter Alpha, Alpha 16, Alpha Prime, and Alpha Prime 16 SCS systems comprise a

method for programming a signal generator to deliver a therapy signal to a patient’s spinal cord

via at least one implantable signal delivery device, wherein the implantable signal delivery device

is positioned to deliver the therapy signal to the patient's spinal cord at a vertebral level between

T9 and T12, inclusively. Additional information is set forth in Exhibit 8 at claim 1(a).

               83.      At least the BSC WaveWriter Alpha, Alpha 16, Alpha Prime, and Alpha

Prime 16 SCS systems comprise configuring the signal generator to generate a therapy signal,




                                                  27
 Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 28 of 38 PageID #: 28




wherein the therapy signal is a plurality of bi-phasic pulses having a pulse width between 25

microseconds and 166 microseconds. Additional information is set forth in Exhibit 8 at claim 1(b).

               84.     At least the BSC WaveWriter Alpha, Alpha 16, Alpha Prime, and Alpha

Prime 16 SCS systems comprise programming the signal generator to deliver the therapy signal at

a frequency and amplitude that at least partially reduces the patient’s sensation of pain without

generating paresthesia. Additional information is set forth in Exhibit 8 at claim 1(c).

               85.     On information and belief, BSC knows of or has been willfully blind to the

existence of the ’988 patent. To protect its patented technology, on November 28, 2016, Nevro

filed a patent infringement lawsuit against BSC in the Northern District of California alleging

infringement of six patents directed to paresthesia-free therapy, including the ’988 patent. BSC

therefore has known of the ’988 patent no later than November 28, 2016.

               86.     Nevro also asserted a claim of patent infringement against BSC in Delaware

on December 9, 2019, based on another patent directed to paresthesia-free therapy (U.S. Patent

No. 10,149,978). In those cases, Nevro provided BSC with detailed contentions explaining how

BSC’s SCS products infringe claims directed to paresthesia-free therapy. Accordingly, BSC has

not only known or been willfully blind to the ’988 patent, but BSC has also known that its SCS

products infringe the ’988 patent.

               87.     In past legal filings, BSC also alleged that “it is standard practice in the SCS

industry to monitor competitors’ patent portfolios” and that “[i]t is standard practice to conduct

competitive intelligence when sued and to conduct a presuit investigation prior to initiating a

lawsuit.” Accordingly, on information and belief, BSC must itself monitor Nevro’s patent

portfolio, whereby BSC obtained actual and constructive knowledge of the Asserted Patents. On

information and belief, BSC investigated Nevro’s patent portfolio prior to copying Nevro’s




                                                 28
 Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 29 of 38 PageID #: 29




paresthesia-free innovations, whereby BSC obtained actual and constructive knowledge of the

’988 patent.

               88.     Furthermore,    BSC     has   repeatedly   referenced    Nevro’s    website,

www.nevro.com, in legal filings. On its website, Nevro identifies by patent number, issue date

and title those patents, including the ’988 patent, that may protect the Senza® system, either alone

or in combination with its accessories, kits and procedures. Nevro’s regular practice is to publish

those relevant patents on its website. As a result, BSC has known or has been willfully blind to

the existence of the ’988 patent.

               89.     On information and belief, BSC has intentionally instructed, and will

intentionally instruct, others, including doctors and health care providers, to use its SCS systems

in a manner that infringes the ’988 patent, literally or under the doctrine of equivalents. As is

common in the SCS industry, BSC’s clinical engineers and/or sales representatives are normally

present in the operating room and will program the SCS device for the operation, including by

setting the parameters for the frequency, amplitude and pulse width of the electronic signal to be

delivered by the device. BSC knows or has been willfully blind to the fact that such actions are

inducing, and will induce, infringement. The foregoing actions by BSC constitute, and will

constitute, induced infringement of one or more claims of the ’988 patent in violation of 35 U.S.C.

§ 271(b).

               90.     On information and belief, BSC has contributed to infringement by others

of one or more claims of the ’988 patent by offering to sell or selling in the United States and/or

importing into the United States its infringing SCS systems and/or components of its infringing

SCS systems. As described above, these SCS systems and/or components are components of a

patented machine, manufacture, combination or composition and constitute a material part of the




                                                29
 Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 30 of 38 PageID #: 30




inventions claimed in the ’988 patent. Also as described above, BSC knows or has been willfully

blind to the fact that these infringing SCS systems and/or components are especially made or

especially adapted for use in an infringement of the ’988 patent and are not staple articles or

commodities of commerce suitable for substantial noninfringing use. As is common in the SCS

industry, BSC has offered to sell, sold, and/or imported its infringing SCS systems and components

to doctors, hospitals and other health care providers. These doctors, hospitals and other health care

providers then make, use, sell, or offer to sell systems that utilize these infringing SCS systems

and/or components. For example, BSC has represented that “[t]he WaveWriter Alpha 16 and

WaveWriter Alpha Prime 16 SCS Systems support any combination of 8 Contact percutaneous,

16 Contact percutaneous, or 16 Contact Surgical Leads totaling up to 16 active Contacts.18 On

information and belief, the infringing SCS systems are capable of incorporating other

manufacturers’ leads.19 The foregoing actions by BSC constitute, and will constitute, contributory

infringement of one or more claims of the ’988 patent in violation of 35 U.S.C. § 271(c).

               91.     BSC’s infringement is without the consent or other authority of Nevro. BSC

is not licensed under the ’988 patent.

               92.     BSC’s actions are willful and deliberate, and render this an exceptional case

under 35 U.S.C. § 285.

               93.     Nevro has been damaged by BSC’s acts in an amount as yet unknown.

Nevro has no adequate legal remedy. Unless enjoined by this Court, BSC’s continued acts of




18
      https://www.bostonscientific.com/content/dam/elabeling/nm/92395542-
01_B_WaveWriter_Alpha_and_WaveWriter_Alpha_Prime_Implantable_Pulse_Generator_DFU
_en-US_s.pdf, at 2.
19
       Id. at 1-2 (listing compatible leads from other manufacturers).



                                                 30
 Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 31 of 38 PageID #: 31




infringement will cause Nevro substantial and irreparable harm. Under 35 U.S.C. § 283, Nevro is

entitled to an injunction barring BSC from further infringement of the ’988 patent.

                                 FIFTH CAUSE OF ACTION
                          (Infringement of U.S. Patent No. 9,333,357)

               94.     Nevro incorporates paragraphs 1-93 as though fully set forth herein.

               95.     Nevro is the owner of all rights, title, and interest in and to the ’357 patent.

The ’357 patent issued on May 10, 2016, and is titled “Selective High Frequency Spinal Cord

Modulation for Inhibiting Pain with Reduced Side Effects, and Associated Systems and Methods.”

A copy of the ’357 patent is attached as Exhibit 9.

               96.     The innovations of the ’357 patent significantly improve existing SCS

technology. The ’357 patent explains, for example, how to “reduce[] pain by 42% when compared

with standard SCS therapy,” without paresthesia. 7:43-45. The ’357 patent further explains how

to inhibit pain “with reduced or eliminated side effects. Such side effects can include unwanted

motor stimulation or blocking, and/or interference with sensory functions other than the targeted

pain.”   2:53-62.    The ’357 patent further explains how to “provide simplified spinal cord

modulation systems and components, and simplified procedures for the practitioner and/or the

patient.” Id. The simplified procedures can include eliminating the conventional “trial and error

process (or parts of this process) for identifying a suitable lead location and associated signal

delivery parameters during the lead implant procedure,” and also significantly simplifying “the

process of selecting signal delivery parameters and administering the signals on a long-term basis.”

5:58-60. The innovations of the ’357 patent also enable patients to significantly improve their

daily activities, “ranging from 30% for eating to 80%-90% for standing, walking and climbing

stairs,” compared to “only about 10%-20%” improvement using conventional SCS therapy. 8:30-

49. This “greatly simplif[ies] the patient’s life and reduce the effort required by the patient to



                                                 31
 Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 32 of 38 PageID #: 32




experience pain relief while engaging in a variety of activities.” 16:4-9. Patients also experienced

less muscle spasms, cramps, and muscle pain, compared to standard SCS therapy. 9:21-26. The

innovations of the ’357 patent further provide “amplitude “window” between the onset of effective

therapy and the onset of pain or discomfort is relatively broad, and in particular, broader than it is

for standard SCS treatment,” and also “allow the practitioner to provide modulation over a broader

range of amplitudes” compared to conventional technology. 16:50-54, 17:24-27. Furthermore,

using the ’357 patent’s innovations, “the practitioner need not implant the lead with the same level

of precision as is typically required for standard SCS lead placement,” and may significantly

reduce the “need for conducting a mapping procedure at the time the lead is implanted.” 17:50-

54. The ’357 patent provides such benefits, while at the same time allowing easier design and

manufacture, due to its superior technology. 23:47-48.

               97.      Accordingly, the claims of the ’357 patent provide a significant

advancement over the prior art. For example, the prior art neither teaches nor suggests the claimed

methods and apparatus for reducing or eliminating pain. These advancements were neither well-

known, routine, nor conventional. On information and belief, a person of ordinary skill in the art

would have viewed the invention of the ’357 patent as a patentable advancement over the prior art.

               98.      The claims of the ’357 patent cover inventive spinal cord modulation for

inhibiting pain with reduced side effects and associated systems and methods. BSC has infringed

and continues to infringe one or more claims of the ’357 patent, literally or under the doctrine of

equivalents, including, without limitation, claim 1 in violation of 35 U.S.C. § 271(a) by

manufacturing, using, selling and/or offering to sell in the United States certain SCS systems.

               99.      For example, claim 1 of the ’357 patent recites:

                     a) A spinal cord modulation system for delivering an electrical therapy signal
                        to a patient’s spinal cord, wherein the system is configured to deliver the



                                                 32
 Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 33 of 38 PageID #: 33




                       electrical therapy signal to the patient’s spinal cord via one or more
                       implantable signal delivery devices, the system comprising:

                   b) a signal generator coupleable to the one or more signal delivery devices and
                      having executable instructions to generate and deliver the electrical therapy
                      signal to the patient’s spinal cord from an epidural location via the one or
                      more signal delivery devices,

                   c) wherein the electrical therapy signal has a plurality of sequential bi-phasic
                      pulses having a pulse width between 10 microseconds and 333
                      microseconds, and

                   d) an amplitude between 0.5 mA and 10 mA, which at least partially reduces
                      the patient's sensation of pain without generating paresthesia.

               100.    To the extent the preamble of claim 1 is considered a limitation, at least the

BSC WaveWriter Alpha, Alpha 16, Alpha Prime, and Alpha Prime 16 SCS systems comprise a

spinal cord modulation system for delivering an electrical therapy signal to a patient’s spinal cord,

wherein the system is configured to deliver the electrical therapy signal to the patient's spinal cord

via one or more implantable signal delivery devices. Additional information is set forth in

Exhibit 10 at claim 1(a).

               101.    At least the BSC WaveWriter Alpha, Alpha 16, Alpha Prime, and Alpha

Prime 16 SCS systems comprise a signal generator coupleable to the one or more signal delivery

devices and having executable instructions to generate and deliver the electrical therapy signal to

the patient’s spinal cord from an epidural location via the one or more signal delivery devices.

Additional information is set forth in Exhibit 10 at claim 1(b).

               102.    At least the BSC WaveWriter Alpha, Alpha 16, Alpha Prime, and Alpha

Prime 16 SCS systems comprise an electrical therapy signal that has a plurality of sequential bi-

phasic pulses having a pulse width between 10 microseconds and 333 microseconds. Additional

information is set forth in Exhibit 10 at claim 1(c).




                                                 33
 Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 34 of 38 PageID #: 34




               103.    At least the BSC WaveWriter Alpha, Alpha 16, Alpha Prime, and Alpha

Prime 16 SCS systems comprise an electrical therapy signal with amplitude between 0.5 mA

and 10 mA, which at least partially reduces the patient's sensation of pain without generating

paresthesia. Additional information is set forth in Exhibit 10 at claim 1(d).

               104.    On information and belief, BSC knows of or has been willfully blind to the

existence of the ’357 patent. To protect its patented technology, on November 28, 2016, Nevro

filed a patent infringement lawsuit against BSC in the Northern District of California alleging

infringement of six patents directed to paresthesia-free therapy, including the ’357 patent. BSC

therefore has known of the ’357 patent no later than November 28, 2016.

               105.    Nevro also asserted a claim of patent infringement against BSC in Delaware

on December 9, 2019, based on another patent directed to paresthesia-free therapy (U.S. Patent

No. 10,149,978). In those cases, Nevro provided BSC with detailed contentions explaining how

BSC’s SCS products infringe claims directed to paresthesia-free therapy. Accordingly, BSC has

not only known or been willfully blind to the ’357 patent, but BSC has also known that its SCS

products infringe the ’357 patent.

               106.    In past legal filings, BSC also alleged that “it is standard practice in the SCS

industry to monitor competitors’ patent portfolios,” and that “[i]t is standard practice to conduct

competitive intelligence when sued and to conduct a presuit investigation prior to initiating a

lawsuit.” Accordingly, on information and belief, BSC must itself monitor Nevro’s patent

portfolio, whereby BSC obtained actual and constructive knowledge of the Asserted Patents. On

information and belief, BSC investigated Nevro’s patent portfolio prior to copying Nevro’s

paresthesia-free innovations, whereby BSC obtained actual and constructive knowledge of the

’357 patent.




                                                 34
 Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 35 of 38 PageID #: 35




               107.    Furthermore,    BSC     has   repeatedly   referenced    Nevro’s    website,

www.nevro.com, in legal filings. On its website, Nevro identifies by patent number, issue date

and title those patents, including the ’357 patent, that may protect the Senza® system, either alone

or in combination with its accessories, kits and procedures. Nevro’s regular practice is to publish

those relevant patents on its website. As a result, BSC has known or has been willfully blind to

the existence of the ’357 patent.

               108.    On information and belief, BSC has intentionally instructed, and will

intentionally instruct, others, including doctors and health care providers, to use its SCS systems

in a manner that infringes the ’357 patent, literally or under the doctrine of equivalents. As is

common in the SCS industry, BSC’s clinical engineers and/or sales representatives are normally

present in the operating room and will program the SCS device for the operation, including by

setting the parameters for the frequency, amplitude and pulse width of the electronic signal to be

delivered by the device. BSC knows or has been willfully blind to the fact that such actions are

inducing, and will induce, infringement. The foregoing actions by BSC constitute, and will

constitute, induced infringement of one or more claims of the ’357 patent in violation of 35 U.S.C.

§ 271(b).

               109.    On information and belief, BSC has contributed to infringement by others

of one or more claims of the ’357 patent by offering to sell or selling in the United States and/or

importing into the United States its infringing SCS systems and/or components of its infringing

SCS systems. As described above, these SCS systems and/or components are components of a

patented machine, manufacture, combination or composition and constitute a material part of the

inventions claimed in the ’357 patent. Also as described above, BSC knows or has been willfully

blind to the fact that these infringing SCS systems and/or components are especially made or




                                                35
 Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 36 of 38 PageID #: 36




especially adapted for use in an infringement of the ’357 patent and are not staple articles or

commodities of commerce suitable for substantial noninfringing use. As is common in the SCS

industry, BSC has offered to sell, sold, and/or imported its infringing SCS systems and components

to doctors, hospitals and other health care providers. These doctors, hospitals and other health care

providers then make, use, sell, or offer to sell systems that utilize these infringing SCS systems

and/or components. For example, BSC has represented that “[t]he WaveWriter Alpha 16 and

WaveWriter Alpha Prime 16 SCS Systems support any combination of 8 Contact percutaneous,

16 Contact percutaneous, or 16 Contact Surgical Leads totaling up to 16 active Contacts.20 On

information and belief, the infringing SCS systems are capable of incorporating other

manufacturers’ leads.21 The foregoing actions by BSC constitute, and will constitute, contributory

infringement of one or more claims of the ’988 patent in violation of 35 U.S.C. § 271(c).

               110.    BSC’s infringement is without the consent or other authority of Nevro. BSC

is not licensed under the ’357 patent.

               111.    BSC’s actions are willful and deliberate, and render this an exceptional case

under 35 U.S.C. § 285.

               112.    Nevro has been damaged by BSC’s acts in an amount as yet unknown.

Nevro has no adequate legal remedy. Unless enjoined by this Court, BSC’s continued acts of

infringement will cause Nevro substantial and irreparable harm. Under 35 U.S.C. § 283, Nevro is

entitled to an injunction barring BSC from further infringement of the ’357 patent.




20
      https://www.bostonscientific.com/content/dam/elabeling/nm/92395542-
01_B_WaveWriter_Alpha_and_WaveWriter_Alpha_Prime_Implantable_Pulse_Generator_DFU
_en-US_s.pdf, at 2.
21
       Id. at 1-2 (listing compatible leads from other manufacturers).



                                                 36
 Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 37 of 38 PageID #: 37




                                       PRAYER FOR RELIEF

                WHEREFORE, Nevro respectfully requests judgment from this Court as follows:

                A.      The entry of judgment that BSC has directly infringed, literally or under the

doctrine of equivalents, contributed to infringement of, and/or induced infringement of one or more

claims of the Asserted Patents;

                B.      The entry of judgment that BSC has willfully infringed one or more claims

of the Asserted Patents;

                C.      A judgment against BSC preliminarily and permanently enjoining BSC and

its officers, employees, agents, attorneys, affiliates, successors, assigns, and others acting in privity

or concert with them, and their parents, subsidiaries, divisions, successors and assigns, from further

acts of infringement of the Asserted Patents

                D.      A judgment awarding Nevro damages resulting from BSC’s infringement

in an amount no less than a reasonable royalty or an amount equaling Nevro’s lost profits due to

BSC’s infringement, and that such amount be multiplied based on BSC’s willful infringement;

                E.      A judgment declaring that this is an exceptional case and awarding Nevro

treble damages pursuant to 35 U.S.C. § 284 and attorneys’ fees pursuant to 35 U.S.C. § 285;

                F.      A judgment against BSC that interests, costs, and expenses be awarded in

favor of Nevro; and

                G.      Such other relief as the Court may deem just and proper.

                                   DEMAND FOR JURY TRIAL

                Nevro hereby demands trial by jury for all causes of action, claims, or issues that

are triable as a matter of right to a jury.




                                                   37
Case 1:21-cv-00258-CFC Document 1 Filed 02/23/21 Page 38 of 38 PageID #: 38




                                      MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                      /s/ Rodger D. Smith II

                                      Rodger D. Smith II (#3778)
                                      Michael J. Flynn (#5333)
OF COUNSEL:                           Lucinda C. Cucuzzella (#3491)
                                      1201 North Market Street
Bradford J. Badke                     P.O. Box 1347
Ching-Lee Fukuda                      Wilmington, DE 19899
Sharon Lee                            (302) 658-9200
SIDLEY AUSTIN LLP                     rsmith@morrisnichols.com
787 Seventh Avenue                    mflynn@morrisnichols.com
New York, NY 10019                    ccucuzzella@morrisnichols.com
(212) 839-5300
                                      Attorneys for Plaintiff Nevro Corp.
Thomas A. Broughan, III
SIDLEY AUSTIN LLP
1501 K Street, N.W.
Washington, DC 20005
(202) 736-8510

February 23, 2021




                                    38
